 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 U.S. BANK TRUST, N.A.,                               Case No.: 2:17-cv-02253-APG-NJK

 4          Plaintiff                                Order Directing Clerk of Court to Enter
                                                                   Judgment
 5 v.

 6 SATICOY BAY LLC SERIES 4109
    LIBERAL,
 7
           Defendant
 8
          In light of my prior order (ECF No. 45) and the parties’ status report (ECF No. 49),
 9
          IT IS ORDERED that the clerk of court is instructed to enter judgment in favor of
10
   defendant Saticoy Bay LLC Series 1409 Liberal and against plaintiff U.S. Bank, N.A., as Trustee
11
   for LSF9 Master Participation Trust and to close this case.
12
          DATED this 1st day of April, 2019.
13

14
                                                      ANDREW P. GORDON
15
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
